Title: Report of Council Committee Regarding Governor Hutchinson’s Letters, 19 August 1775
From: Massachusetts Council,Adams, John
To: 


      
       
        19 August 1775
       
      
      THE COMMITTEE [to consider what is proper to be done with the Letters of the late Govr Hutchinson and how they shall be preserv’d] Report, that it is of Great Importance that the Letters and other Papers of the late Governor Hutchinson, be carefully preserved, as they Contain Documents for History of great Moment: and that Evidence, in the hand writing of a Man whose nefarious Intrigues and practices, have Occassioned the Shedding of so much innocent Blood, and brought such horrid Calamities on his Native Country, may be preserved for the full Conviction of the Present and future Generations: and therefore that such of the Letters, and Papers aforesaid, as are not now in the Custody of the Honble Saml Dexter Esqr of Dedham, be delivered to him, and together with those, already under his care, faithfully kept by him, until the further Order of this Court, and that such of them be Publish’d from time to time as he shall Judge proper.
      
       John Adams per Order
      
      
      Read and accepted.
     